Citation Nr: 1437930	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD. 


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The Appellant had periods of active duty for training and inactive duty for training with the Army Reserve and Army National Guard units from November 1985 until April 1995.

Although the initial issue on appeal was a claim for service connection for PTSD, the issue has been characterized to reflect the claim of service connection for a psychiatric disorder other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the file.

After the hearing in August 2009, the Appellant requested another hearing, which was denied as the Veteran is entitled to only one hearing on appeal.  38 C.F.R. § 20.700.  

In January 2010 and in December 2011, the Board remanded the case for further development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Appellant does not have a diagnosis of posttraumatic stress disorder related to a period of qualifying active duty for training in August 1991, in August 1993, or in August 1994. 
2.  A personality disorder is not disease or injury for the purpose of VA disability compensation.

3.  A psychiatric disorder other than PTSD or a personality disorder, namely, bipolar disorder or anxiety disorder, was not affirmatively shown to have had onset during a period of qualifying active duty for training in August 1991, in August 1993, or in August 1994; and any current psychiatric disorder is unrelated to an injury, disease, or event during a period of qualifying active duty for training in August 1991, August 1993, or August 1994.


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a), 4.127 (2013). 

1.  The criteria for service connection for a psychiatric disorder other than PTSD, including a personality disorder, bipolar disorder, or anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a), 4.127 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  




VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in January and December 2005 and March 2010.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice). 

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statement of the case in June 2014.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration. 

The Appellant was afforded a VA examination in March 2014.  As the examination report is based on a review of the Appellant's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Appellant in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury that was incurred or a preexisting injury or disease that was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131. 

"Active service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. §3.6(a).  


ACDUTRA includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32; 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders and be supported by the findings of a medical examiner.  38 C.F.R. § 4.125(a).

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted. 38 C.F.R. § 3.303(c).  




Service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon a  preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 

Evidence 

The service personnel records contain no record of any behavior problem or disciplinary action.  




The service treatments contain no record of any complaint, diagnosis, or treatment of a psychiatric disorder, including posttraumatic stress disorder.  On separation from the Florida Army National Guard in April 1995, the Appellant's rank was sergeant 

After active service, records of the Department of Corrections of the State of Florida, including a discharge summary for inpatient mental health care in September and October of 2001, show treatment for suicidal ideation, auditory hallucinations, impaired sleep, racing thoughts, irritability, and suspiciousness.  The diagnoses included to rule out psychotic disorder; personality disorder, to rule out bipolar disorder, and to rule out posttraumatic stress disorder.

In a letter in 2004, a private social worker described the Appellant as having nightmares, depression, and mood swings, since the Appellant was discharged from the National Guard in 1995.  According to the Appellant he had endured racial slurs and threats and that he had been ostracized and shunned while in the National Guard.  The diagnosis was posttraumatic stress disorder. 

In 2004, the Veteran filed a complaint in a state court against several officers of the Florida National Guard, alleging violation of his civil rights.  The action was dismissed.

In a statement in March 2005, the Appellant stated that when he reported for duty at the Florida National Guard he felt out of place because he had an old looking uniform and the other guardsmen had newly issued uniforms as they had just finished basic training.  The Appellant complained of mandatory company formation during training and of having no money to go to town on the weekend as everyone else did.  The Appellant stated that on the weekend he did not go to town he was sitting in the day room watching television when someone asked him if he were all right, which he regarded as prejudicial behavior.  




The Appellant described an incident in which he was questioned by an officer as to why he was heading to the mess hall and not to physical training as everyone else was.  He regarded the encounter as discriminatory and part of a larger conspiracy to ostracize him.  The Appellant also complained that a drill sergeant placed his hands on the Appellant's head and asked "is there anybody there?"  A gesture which the Appellant viewed as an attempt to provoke him.  The Appellant stated that all this led to the development of a complex and to his decision not to re-enlistment in the National Guard.

In 2005, the Appellant filed a complaint in federal court against the Florida National Guard and two of its officers, alleging violation of his civil rights.  The action was dismissed.

In correspondence in January 2006, the Appellant stated that he had been abused in a belligerent and deliberate manner by U.S. military personnel.

In an affidavit in January 2006, the Appellant's sister stated that in 1993 the Appellant told her that he was uncomfortable about always being harassed and that he had been mistreated again in 1995.  She stated that the Appellant always talked about having been "maliciously abused" while in the National Guard.

In a letter in February 2006, a university campus psychiatrist stated that the Appellant had asked him for assistance with the appeal of his claim of service connection for posttraumatic stress disorder.  The psychiatrist summarized the Appellant's symptoms as insomnia, nightmares, intrusive thoughts, visual and auditory flashbacks, and generalized paranoia, which the Appellant stated dated to August 1995.  The diagnoses were bipolar disorder and posttraumatic stress disorder.






In August 2009, the Appellant testified that that he had no real issues in the North Carolina National Guard, but stated that he was harassed and ostracized in the Florida National Guard.  He stated that his National Guard duty consisted of one weekend per month and two weeks of training in the summer.  He stated that he was first diagnosed with posttraumatic stress disorder in 2004.  

In a letter dated in September 2009, a university official stated that the Appellant had told the university that he had been diagnosed with posttraumatic stress disorder.

On VA examination in March 2014, the Appellant described the military culture in Florida as harsh and that the racism there was more extreme than what he had experienced before.  He described a number of incidents while in the Florida Army National Guard from about February 1990 to April 1995, when he felt abused, humiliated, or ostracized by others in the organization.  In one incident in 1991 he stated that he was asked the name of his battalion commander, but he could not think of the name because he was under so much stress.  He stated that subsequently this became an issue and that a drill sergeant looked at him in an intimidating way and he felt that the drill sergeant wanted to hurt him.  He stated that he felt ostracized, helpless, and powerless.   

The Appellant described three stressors:  In 1993 he was verbally threatened, in 1995 he was punched in the arm, and lastly a leader put his hand on his head and asked "is there anyone there?"

The VA examiner noted a diagnosis of anxiety disorder and a provisional diagnosis of posttraumatic stress disorder on a psychological assessment at a university in March 2012.  During the examination, the Appellant was administered formal psychological tests, including the National Stressful Events Survey for PTSD Short Scale, which suggested of over endorsement of the responses.  




After the evaluation and testing, the VA examiner found that the Appellant did not meet the criteria for a diagnosis of PTSD that conformed to either DSM-IV or DSM-5.  The diagnosis was paranoid personality disorder.  

The VA examiner stated that it appeared likely that the Appellant's experiences in March 1991 contributed to the paranoid personality disorder, but it was unlikely that the event alone would have caused the disorder.  The VA examiner concluded that it was less than likely that the event in March 1991 alone would have caused the disorder, and that it was not possible to state without resorting to mere speculation, whether the event in March 1991 was more likely than any other to be related to the Appellant's current psychiatric disorder.

In April 2014, a private, licensed professional counselor stated that the Appellant was assessed to rule out or to confirm the diagnosis of posttraumatic stress disorder.  The counselor stated that after gathering the background information to determine an appropriate diagnosis under the DSM-IV-IR, the diagnosis was posttraumatic stress disorder. 

Analysis

The Appellant seeks service connection for a psychiatric disorder to include posttraumatic stress disorder, which he attributes to events during periods of active duty for training in the Florida Army National Guard.

A member of the National Guard only serves in the federal military when the member is formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State 
militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 C.F.R. § 3.6(c) and (d).



The Appellant has qualifying federalized active service for the periods of active for training in the Florida Army National Guard from only January 8, 1991, to March 19, 1991, from August 7, 1993, to August 21, 1993, and from August 8, 1994, to August 22, 1994.  

In the analysis the phrase "psychiatric disorder other than PTSD," includes bipolar disorder and anxiety disorder.

Service connection for posttraumatic stress disorder and for a psychiatric disorder other than PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders.

On the basis of the service treatment records, neither posttraumatic stress disorder nor a psychiatric disorder other than PTSD was affirmatively shown during any period of federalized ACDUTRA from from January 8, 1991, to March 19, 1991, from August 7, 1993, to August 21, 1993, and from August 8, 1994, to August 22, 1994.  And service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. §§ 3.6 and 3.303(a) (affirmatively showing inception during service) is not established. 

Lay Evidence 

The Appellant is competent to describe psychiatric symptoms, such as depression and anxiety, and the Appellant as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation, or to describe a contemporaneous medical diagnosis, or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Appellant as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 





Posttraumatic stress disorder and a psychiatric disorder other than PTSD are not the type of conditions under case law that has been found to be capable of lay observation.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition). 

As posttraumatic stress disorder and a psychiatric disorder other than PTSD are not capable of lay observation under 38 C.F.R. § 4.125 or by case law, posttraumatic stress disorder and a psychiatric disorder other than PTSD are not simple medical conditions. 

And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to diagnose posttraumatic stress disorder or a psychiatric disorder other than PTSD. 

Where, as here, there is a question of the diagnosis of posttraumatic stress disorder or a psychiatric disorder other than PTSD, which is not capable of lay observation under 38 C.F.R. § 4.125 or by case law, to the extent the Appellant's lay statements and testimony are offered as proof of the presence of posttraumatic stress disorder or a psychiatric disorder other than PTSD in service or since service, the Appellant's lay statements and testimony are not competent evidence, and the Appellant's lay statements and testimony are not admissible as evidence, that is, the Appellant's lay statements and testimony are not to be considered competent evidence that posttraumatic stress disorder or a psychiatric disorder other than PTSDF was present in service and the Appellant's lay evidence cannot be considered as evidence favorable to the claims.

Neither posttraumatic stress disorder nor a psychiatric disorder other than PTSD,  including bipolar disorder or anxiety disorder, is a chronic disease listed in 38 C.F.R. § 3.309, which is subject to presumptive service connection.  Moreover, the presumption of service incurrence for chronic diseases would not apply, because by definition under 38 U.S.C.A. § 1112 the presumption applies where there is "no" evidence that a condition began in service.  


By contrast for a claim based on ACDUTRA under 38 U.S.C.A. § 101(24)(b), there must be some evidence that a condition was incurred in service.  The provisions are mutually exclusive as it is not possible for there to be "no" evidence and "some" evidence of service incurrence.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

Also the presumption under 38 C.F.R. § 3.309 applies to a "Veteran" and the Appellant has not attained "Veteran" status on the basis of the federalized periods of active duty for training in 1991, 1993, and in 1994. 

Although service connection is not established under either 38 C.F.R. § 3.303(a), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

As for Appellant's assertion that posttraumatic stress disorder and a psychiatric disorder other than PTSD is related to service, which is an expression of a causal relationship, the Appellant's statement is an inference based on facts, that is, an opinion, rather than a statement of fact. 

As previously explained, posttraumatic stress disorder and a psychiatric disorder other than PTSD are not capable of lay observation, that is, a simple medical condition under 38 C.F.R. § 4.125 or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between any current psychiatric disorder and service. For these reasons, the Appellant's lay opinion is not competent evidence. 
Since the Appellant's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claims and as the evidence is not admissible, the Board need not reach the credibility under 38 C.F.R. § 3.303(d).

In January 2006, the Appellant's sister stated that in 1993 the Appellant told her that he was uncomfortable about always being harassed and that he had been mistreated again in 1995 and that the Appellant always talked about having been "maliciously abused" while in the National Guard.  While the Appellant's sister is competent to related what the Appellant told her, posttraumatic stress disorder or a psychiatric disorder other than PTSD is not capable of lay observation, that is, a simple medical condition any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Appellant's sister is otherwise qualified through specialized education, training, or experience to offer an opinion on the events described by the Appellant and the onset a psychiatric disorder, therefore, the lay evidence is not competent evidence on a material issue of fact, namely, the onset of posttraumatic stress disorder or a psychiatric disorder other than PTSD during a period of qualifying active duty for training in 1991, 1993, or1994. 

As the lay evidence is not competent evidence, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

As for the Appellant describing a contemporaneous medical diagnosis, there is no medical evidence of a psychiatric disorder before 2001.  As for symptoms as reported by the Appellant that later supports a diagnosis, there is medical evidence for and against the claim. 





The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

Medical Evidence 

Posttraumatic Stress Disorder

As for the medical evidence in favor of the claim of service connection for posttraumatic stress disorder, in a discharge summary for inpatient mental health care in September and October of 2001, the diagnoses included to "rule out" posttraumatic stress disorder.  To "rule out" posttraumatic stress disorder means to eliminate or to exclude the diagnosis.  

Stated differently it means that posttraumatic stress disorder may or may not be present, which is not a definitive diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders in accordance with 38 C.F.R. § 4.125.  And the diagnosis has no probative value on a material issue of fact, namely, a current diagnosis of posttraumatic stress disorder.

As for the diagnosis of posttraumatic stress by a private social worker in 2004, the diagnosis was based on history provided by the Appellant of racial slurs and threats and being ostracized and shunned while in the National Guard and sympotms of nightmares, depression, and mood swings, which he had experienced since his discharge in 1995 from the National Guard.  




As the temporal reach of the racial slurs and threats and being ostracized and shunned while in the National Guard and the symptoms of nightmares, depression, and mood swings since discharge in 1995 from the National Guard are either not associated with or came after the periods of qualifying active duty for training, the diagnosis has limited probative value on a material issue of fact, namely, the onset of posttraumatic stress disorder during a period of a qualifying period of active duty for training. 

As for the diagnosis of posttraumatic stress disorder by campus psychiatrist in 2006, the diagnosis was based on history provided by the Appellant that posttraumatic stress disorder dated to August 1995.  As previously explained, the diagnosis of posttraumatic stress disorder is not a simple medical condition that the Appellant is competent to identify.  To the extent the Appellant relates the onset of posttraumatic stress disorder to 1995 is not competent evidence and has not probative value as to the onset of the disorder.  Therefore the diagnosis has limited probative value on a material issue of fact, namely, the onset of posttraumatic stress disorder during a period of qualifying active duty for training.   

As for the provisional diagnosis of posttraumatic stress disorder on a psychological assessment at a university in March 2012, a provisional diagnosis is not a definitive diagnosis, but an initially determination until a full work-up has been completed. 

A provisional diagnosis of posttraumatic stress disorder does not conform to the definitive diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders in accordance with 38 C.F.R. § 4.125. 

As for the diagnosis of posttraumatic stress disorder by a private, licensed professional counselor in 2014, as the temporal reach of the diagnosis is not associated with the periods of qualifying active duty for training in 1991, 1993, or 1994, and as the diagnosis follows the periods of active duty for training by 20 years, the diagnosis has limited probative value on a material issue of fact, namely, the onset of posttraumatic stress disorder during a period of qualifying active duty for training.



For these reasons, the favorable evidence is not persuasive on a material issue of fact, namely, the onset of posttraumatic stress disorder during a period of qualifying active duty for training. 

As for the evidence against the claim, on VA examination in March 2014, the Appellant described a number of incidents while in the Florida Army National Guard from about February 1990 to April 1995, when he felt abused, humiliated, or ostracized by others in the organization.  In one incident in 1991 he stated that he was asked the name of his battalion commander, but he could not think of the name because he was under so much stress.  He stated that subsequently this became an issue and that a drill sergeant looked at him in an intimidating way and he felt that the drill sergeant wanted to hurt him.  He stated that he felt ostracized, helpless, and powerless.   In 1993 he was verbally threatened.  And 1995 he was punched in the arm.  And in other incident an NCO put his hand on the Appellant's head and asked "is there anyone there?"

The Appellant was administered formal psychological tests, including the National Stressful Events Survey for PTSD Short Scale, which suggested an over endorsement of the responses. 

After the evaluation and testing, addressing the alleged in-service stressors as described by the Appellant and the elements of the criteria for a diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders in accordance with 38 C.F.R. § 4.125, the VA examiner found that the Appellant did not meet the criteria for a diagnosis of PTSD that conformed to either DSM-IV or DSM-V.  [The newest edition of the DSM is DSM-V, but 38 C.F.R. §§ 4.125, 4.130 still in effect refer to DSM-IV, which governs here and which the VA examiner addressed.]. 

Rather the VA examiner diagnosed paranoid personality disorder, and stated that it was unlikely that the Appellant's experiences in March 1991 caused the disorder.  



The VA examiner also concluded that it was not possible to state without resorting to mere speculation, any current psychiatric disorder was related to events in March 1991.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors:  whether the medical expert was fully informed of the medical history; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Nieves, at 302-03.

The VA examiner is the only medical professional who provided a complete medical history and addressed the in-service stressors as described by the Appellant.  To this extent the Board is persuaded that the medical opinion is based on a fully informed medical history and describes the disability in sufficient detail so the Board's evaluation of the disability is a fully informed and permits the Board to weigh the probative value of the opinion against other evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As for a fully articulated opinion supported by a reasoned analysis, the VA examiner addressed the alleged in-service stressors as described by the Appellant in the context of the elements of the criteria for a diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders in accordance with 38 C.F.R. § 4.125, and found that the Appellant did not meet the criteria for a diagnosis of PTSD that conformed to DSM-IV.  

The Board finds that the opinion of the VA examiner is persuasive evidence, which opposes, rather than supports, and outweighs any favorable medical evidence.  

After weighing and balancing the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for posttraumatic stress disorder related to a period of qualifying active duty for training in 1991, 1993, or 1994.

Personality Disorder 

After active service, a discharge summary for inpatient mental health care in September and October of 2001 included a diagnosis of personality disorder.  On VA examination in March 2014, the diagnosis was paranoid personality disorder.  

Under 38 C.F.R. § 3.303(c), a personality disorder is not a disease or injury for the purpose of VA disability compensation.  Further, the evidence does not show that a psychiatric disorder other than a personality disorder was superimposed on the personality disorder during a period of qualifying active duty for training in 1991, 1993, or 1994.  As there is no factual or legal basis for the claim, the preponderance of the evidence is against the claim of service connection for a personality disorder. 

A Psychiatric Disorder other than PTSD

After active service, in February 2006, bipolar disorder was diagnosed by a campus psychiatrist.  On VA examination in March 2014, a diagnosis of anxiety disorder by psychological assessment at a university in March 2012 was noted.  

There is no evidence that a medical professional has associated either the bipolar disorder or anxiety to a period of qualifying active duty for training in 1991, 1993, or 1994. 

It is the Veteran's evidentiary burden to establish all elements of the claim, including evidence of a causal relationship to service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In the absence of competent medical evidence that either bipolar disorder or anxiety disorder is related to a period of qualifying active duty for training in 1991, 1993, or 1994, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder other than PTSD, namely, bipolar disorder and anxiety disorder. 
	(The Order follows on the next page.).






ORDER

Service connection for posttraumatic stress disorder (PTSD) is denied.

Service connection for a psychiatric disorder other than PTSD, including a personality disorder, bipolar disorder, or anxiety disorder, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


